DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric J. Yurinko on 04/15/2021.
The application has been amended as follows:
In the claims:
“comprises” in claim 7, line 21 has been changed to -- is --.
“than” in claim 7, line 24 has been changed to -- from --.
“curve” in claim 14, line 16 has been changed to -- surface --.
“than” in claim 14, line 19 has been changed to -- from --.
“the staple” in claim 21, line 24 has been changed to -- said staple --.
Replace claim 1 with the following:
-- An end effector, comprising:
   a staple cartridge comprising a staple comprising a first leg; and
   an anvil comprising a tissue compression surface, wherein a plurality of pockets are defined in said tissue compression surface, wherein said plurality of pockets comprises a pocket comprising a first cup configured to form said first leg, and wherein said first cup comprises:
        a staple leg entry zone;
        a staple leg exit zone;
        a first lateral side;
        a second lateral side;
        a bottom intermediate said first lateral side and said second lateral side, wherein said bottom defines a depth relative to said tissue compression surface, and wherein said depth varies longitudinally along a length of said bottom;
        a first sidewall extending from said first lateral side to said bottom; and

        wherein the first sidewall defines a first lateral radius of curvature, the second sidewall defines a second lateral radius of curvature, and the bottom defines a third lateral radius of curvature, wherein the third lateral radius of curvature differs from the first lateral radius of curvature and the second lateral radius of curvature, wherein said first sidewall, said second sidewall, and said bottom define a first profile, wherein said first profile is an entirely-smooth curve having a defined slope at each point of the first profile, wherein said first profile is positioned within a portion of said staple leg entry zone, wherein said first sidewall, said second sidewall, and said bottom define a second profile, wherein said second profile is an entirely-smooth curve having a defined slope at each point of the second profile, wherein said second profile is positioned within a portion of said staple leg exit zone, and wherein said first profile and said second profile are different. --
Replace claim 6 with the following:
-- The end effector of Claim 5, wherein each of said first profile and said second profile defines a parabolic curve. --

Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 7, 14, and 21, the prior art taken alone or in combination fails to disclose or render obvious an anvil comprising a pocket comprising a first cup configured to form a first leg of a staple; wherein said first cup defines a profile/curve/surface defined by a bottom, a first sidewall, and a second sidewall; wherein the profile/curve/surface comprises a first lateral radius of curvature corresponding to the first sidewall, a second lateral radius of curvature corresponding to the second sidewall, and a third lateral radius of curvature corresponding to the bottom; wherein the third lateral radius of curvature differs from the first lateral radius of curvature and the second lateral radius of curvature; and wherein the profile/curve/surface is an entirely-smooth curve/surface having a defined slope at each point of the profile/curve/surface.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731